 
Exhibit 10.10

(English Translation)


Contract Number: (2006) Jie Zi No. 0154


Credit Facility Agreement
 
The Creditor: Shilibao Branch of Beijing Rural Commercial Bank Co., Ltd.
(hereinafter referred to as “Party A”)
Address: East of Shilibao Government, Miyun County, Beijing
Postal Code: 101500
Principal Person: Lianjun Yu
Telephone: 69044918
Fax: 69054735


The Debtor: Beijing Green Foodstuff Co., Ltd. (hereinafter referred to as “Party
B”)
Address: Technical Road, Industrial Development District, Miyun County, Beijing
Postal Code: 101500
Principal Person: Yundong Lu
Telephone: 69075881
Fax: 61085771
Deposit Bank: Shilibao Branch of Beijing Suburban Commercial Bank
Account Number: 1206000103000005058
Credit Card Number: 110100000469658901


This contract is hereby concluded by and between Party A and Party B, on the
principle of equality, free will and good faith and through amicable
consultation in accordance with relevant laws and provisions of China.


Article 1 Loan Classification
 
1. Party A agrees to provide short-term loan to Party B according to this
contract.


Article 2 Purpose of the Loan
 
2. The loan under this contract is to be used for repaying the loan of No. 3362
in 2005; without written approval of the Creditor, the Debtor may not use the
loan for other purposes.


Article 3 Amount and Term of the Loan
 
3. The loan amount herein is fourteen million eight hundred and fifty thousand
Yuan, and the currency is Renminbi (RMB) .
 
1

--------------------------------------------------------------------------------


 
4. The period of this loan is from September 28, 2006 to September 27, 2007.
 
Before the execution of the contract, if Party B needs to extend the loan
period, a written application for extension shall be submitted to Party A at
least 30 days before expiration of the contract; Upon approval by Party A, the
two parties shall sign the Agreement for Term Extension.


Article 4 Calculation of Interest
 
5. 
 
5.1 The monthly interest of this loan is 7.65 ‰ within the contract period.


5.2 Once the principal herein is put into Party A’s account according to the
fixed time in Subparagraph 6, Party A is regarded to have lent the money and
Party B has borrowed it. The interest calculation for this loan commences. On
condition that the actual lending date is not consistent with the fixed date of
the contract, the date hereof can be determined in accordance with the date in
the due bill or loan warrant. The due bill or loan warrant is part of this
contract and is provided with the same validity.


5.3 The interest settlement date of each loan hereof is on the 20th of the each
quarter.


5.4 The manner of interest accrual is monthly interest (monthly interest or
quarterly interest or paying back the principal plus interest).


5.5 In the event that the Debtor fails to pay the interest on time, the compound
interest will accrue according to the original interest thereof. Moreover, the
compound interest that is calculated according to the penalty interest if the
loan repaid is overdue.


5.6 In case the loan repaid is overdue, an overdue penalty for 130% of the
overdue amount per day will be collected on the base of the interest stipulated
in Subparagraph 5.1.


5.7 During the loan term, in case the People’s Bank of China adjusts the loan
interest rate and manner of interest calculation, which is applicable to the
loan herein, Party A is not obliged to inform Party B and can conduct the
adjustments according to relevant provisions of People’s Bank of China.


Article5 Draw-down
 
6. Party B shall draw the loan:


·  in one lump sum on September 28, 2006
 
·  for several times according to the time and amount stipulated in Annex 2.


2

--------------------------------------------------------------------------------


 
Article 6 Repayment of Loan
 
7.
 
7.1 Party B shall repay the principal:
 
·  in one lump sum on the due date
 
·  at the amount and on the date listed in Annex 2.


7.2 Party B shall prepare sufficient money for the payable interest and
principal in the account opened by Party A before the stipulated interest
settlement date and interest payment date, or transfer the money from other
accounts for repaying the loan on the interest payment date herein. In the event
that Party B fails to repay the loan, Party A is entitled to deduct the debt
from the bank account of Party B at Party A’s branches or empower the branches
of Party A to deduct the debt from the bank account of Party B at Party A’s
branches, including but not limited to principal, interest, compound interest
and penalty interest.


7.3 Unless otherwise expressly provided for herein, the payment made by Party B
shall be used for repaying the interest at first and then for repaying the
principal within 90 days from the expiration; in case of exceeding 90 days,
repay the principal at first and then the interest.


7.4 In the event that Party B is going to prepay the interest, a written notice
shall be sent to Party A; in case of prepaying the principal, Party B shall send
a written application to Party A 10 working days in advance, and repay the
installment of or total principle if approved.


7.5 If Party A approves Party B to prepay the installment of or total principal,
Party A will charge the interest from Party B according to the actual using days
and the stipulated interest rates hereof, and Party B shall pay to Party A the
penalty calculated by the formula below:
Penalty= prepayment amounts ×____ ‰0 × days ahead


8.
 
8.1 If Party B fails to use the loan in accordance with the stipulations set
forth in this contract, or to repay the interest or principal on schedule, Party
A shall have the right to announce that all the loans are due, and draw back all
the granted loans ahead of schedule and cease to grant the loan.


8.2 During the term of the contract, if any deficiency or obligation dispute or
guaranty damage or ruins occur caused by Party B’s poor management, Party A can
cease to grant the loan and draw back part of or total loans ahead of schedule.


8.3 In case Party B provides any false balance sheet, income statement or refuse
to accept Party A’s supervision on the loan use, production, management and
finical activities, Party A can cease to grant the loan and draw back part of or
total loans ahead of schedule.
 
3

--------------------------------------------------------------------------------



 
8.4 In case Party B fails to implement or undertake any assumed obligation
hereof, Party A can cease to grant the loan and draw back part of or total loans
ahead of schedule, and is authorized to take corresponding measures.


Article 7 Guaranty
 
9. In order to guarantee the loans herein can be liquidated; one or some
guaranties are taken hereunder:
 
·  Contract Number (2006) (Guarantee), Number (0154) Guarantee Contract
 
·  Contract Number (             ) (              ), Number (              )
 
·  Contract Number (              ) (              ), Number (              )
 
Party B confirms herein, that Party A has rights to carry though each right
listed in Guaranty hereof to indemnify Party A’s claims and give up any
deraignment against Party A’s choice above.


If the guaranties hereof become deteriorated to Party A’s claims for liability,
Party A shall have the right to request Party B to provide mortgage and pawn
secured for this load under this contract.


Article 8 Rights and Obligations of Both Parties
 
10. Party B’s rights and obligations are as follows:


10.1 Drawing and using the loan according to the stipulated term set forth in
the contract.


10.2 Guaranteeing the loan use of answering for law, rules as well as
administrative regulations, and attaining the admission and authorization
concerned.


10.3 Providing Party A with the true and valid documents and materials in the
process of loan checkup.


10.4 Accepting the investigation and supervision on the loan use hereof from
Party A.


10.5 Providing active assistance and cooperation for Party A’s investigation and
supervision on production, management as well as financial status, and provide
Party A with financial statements of balance sheet, incoming statement and
statement of cash flow, moreover, be liable for the truth, completeness and
validity of the provided materials.


10.6 During the term of the contract, in case of off production, out of
business, business license’s revocation, commitment of crimes by the legal
representative or directors, production and business in difficulty,
deterioration of financial status and bankruptcy as well as any serious
circumstances unfavorable to implementing the repaying obligations, a written
report should be submitted to Party A; Party B shall fulfill the liquidating of
the debts and guaranties in accordance with Party A’s requirements of the
contract..
 
4

--------------------------------------------------------------------------------



 
10.7 In the case of Party B’s amalgamation, separation, lease, assets
alienation, affiliation, investment, joint venture, capital reduction,
shareholding alteration and other alteration of credits and debts as well as
activities influencing Party A’s interests, a written form should be sent to
Party A prior to 30 days for approval and liquidate the liability as well as
guaranties hereof according to Party A’s requirements; or else, the activities
above must not be carried through before liquidating all the loans and interest
hereof.


10.8 During the term of contract, in case of Party B’s alteration on the
industrial and commercial registration items of the legal representative,
location, business scope, a written form should be submitted to Party A within
10days after the alterations.


10.9 Before liquidating the principal and interest to Party A, Party B cannot
provide the guaranties that exceeds the self-burden capacity to others.


10.10 On condition that Party B has to transfer the liability hereof to the
third party, he must gain the literal agreement from Party A.


10.11 Party B should undertake the expenses herein, including but not limited to
the expenses used for notarization, appraisal, registration and insurance.


10.12 For loan guarantor, in case of off-production, out-of-business,
registration cancellation, business license’s revocation, bankruptcy, business
deficiency, part of and all the guarantee capacity loss, as well as value
reduction or being damaged or ruined by damage on guaranty and pledge, Party B
should inform Party A in a written form in time and provide Party B with other
mortgage and pawn secured for the loan.


11. Party A’s Rights and obligations are as follows:


11.1Party A has taken all necessary actions to authorize the execution of the
contract.


11.2 Party A shall grant the loans on schedule in accordance with the provisions
set forth in the contract.


11.3 Party A is liable for securing the materials about liability, finance,
production and management (except otherwise herein or law provided).


11.4 Party A has the right to directly deduct the payable principal, interest,
penalty interest, compound interest and other payable expenses from Party B’s
accounts at Party A’s or Party A’s branches.
 
5

--------------------------------------------------------------------------------


 
11.5 In the event that Party A has to transfer the liability hereof to the third
party, it can go without Party B’s approval but should inform Party B within 15
days when the transfer contract for claims is signed.


16. Party A is entitled to notify Party B’s behaviors of escaping from
supervision, defaulting principals and interest to the relevant department or
unit, and to proclaim it on the media for collecting the debt back.


Article 9 Liability for Breach of Contract
 
12.
 
12.1 After the contract takes effect, both parties should completely implement
the obligations hereof. Any nonperformance or improper performance of
obligations shall undertake the liability for breach of contract, if any breach.


12.2 In the event that Party B fails to repay the due principal and pay the
interest in accordance with the agreed term of this contract, Party A is
entitled to require Party B to liquidate in a limited term, and ask for penalty
interest and compound interest in accordance with the stipulations herein.


12.3 In the case of a lawsuit submitted by Party A due to Party B’s breach of
contract, Party B should undertake all the legal costs, counsel fees, travel
charge as well as other expenses for attaining the claims.


12.4 If Party B has completely performed the contract, and Party A fails to
provide Party B with loans as stipulated, Party B has the right to claim for
penalty stipulated in Clause5.1 herein by right of breach amounts and actual
overdue days.


12.5 If Party B fails to use the loan as stipulated, Party A is entitled to draw
back part of or total loans ahead of schedule, and cease to provide the rest
loans. Penalty interest and compound interest are calculated for those overdue
loans.


12.6 In case of failure to implement the obligations listed in Clause 10.2,
10.3, 10.4, 10.5, 10.6, 10.7, 10.8 by Party B, some remedies must be taken
within 10 days after receiving Party A’s notification, otherwise, Party A has
rights to draw back part of or total loans ahead of schedule, and cease to
provide the rest loans. Penalty interest and compound interest are calculated
for those overdue loans.


Article 10 Execution of Contract
 
6

--------------------------------------------------------------------------------




13. The contract comes into force in the way hereunder:


· It is signed and sealed officially by each party’s legal representative
(directors), or the agents thereof (the power of attorney is regarded as an
annex hereof).
 
· It is signed and sealed officially by each party’s legal representative
(directors), or the agents thereof (the power of attorney is regarded as an
annex hereof), and takes effect after the guaranty contract comes into force
stipulated in Subparagraph 9.


Article 11 Amendment, Cancellation and Termination of Contract
 
14.
 
14.1 Once the contract takes effect, unless there are additional stipulations,
both parties must not amend or cancel the contract ahead of schedule. In case it
is necessary to amend or cancel the contract, consistent negotiations as well as
a written agreement shall be reached.
 
14.2 The contract is completely performed in accordance with the stipulations
hereof until the principal, interest, penalty interest, compound interest and
penalty as well as other related expenses are liquidated.


Article 12 Settlement of Disputes
 
15. Any dispute occurring between both parties about the contract can be settled
through amicable negotiation; in case the two parties fail to reach an
agreement, any party may submit the dispute to the court with jurisdiction where
Party A is located.


Article 13 Miscellaneous Provisions
 
16. Other special items will be listed hereunder: None.


17. There are 2 originals of this contract, and each party will hold 1 original,
which is equally valid.


18. The contract is signed in ShiliBao Branch, Beijing Rural Commercial Bank on
September 13, 2006. Party A has the introduction on the noticeable clauses.



Party A (official seal) Shilibao Branch of Beijing Rural Commercial Bank Co.,
Ltd.


Representative /s/ Yu Lian Jun
September 13, 2006


Party B (official seal) Beijing Green Foodstuff Co., Ltd.
Legal representative /s/ Li Lantao
September 13, 2006
 
7

--------------------------------------------------------------------------------


 
Attachment one: Manner for Party B to Draw-down


No.
 
Date for Draw-down
 
Sum (capitalized)
1
 
Sep.28th, 2006
 
14.85 million Yuan



8

--------------------------------------------------------------------------------



